In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition *690of the Family Court, Orange County (Klein, J.), dated December 5, 2007, which, after fact-finding and dispositional hearings, found that she permanently neglected the subject children, terminated her parental rights, and transferred custody and guardianship of the children to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The finding of permanent neglect is supported by clear and convincing evidence (see Social Services Law § 384-b [7] [a]). Despite the diligent efforts of the agency to encourage and strengthen the parental relationship, the mother failed to avail herself of any such efforts or to plan for the children’s future for a period of more than one year (see Matter of Christopher C., 58 AD3d 622 [2009]). Furthermore, given the absence of any real relationship between the mother and the children, who have lived with their grandmother for the past several years, the mother’s changed circumstances were insufficient to warrant a suspended judgment (see Matter of Olivia Susan C., 2 AD3d 441 [2003]; Matter of Marie J., 307 AD2d 265 [2003]).
The court providently exercised its discretion in denying the mother’s motion for recusal (see Matter of Jimmy H., 274 AD2d 430 [2000]). Mastro, J.P., Santucci, Dickerson and Leventhal, JJ., concur.